DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stopper frame” of claim 11, and “plate resistors” and “to a direction in which plate resistors of the current-limiting resistor unit module are stacked” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Paragraph [00101] of the present application specifically states “although not shown in the drawing, a stopper frame or the like may be disposed…”. As the specification specifically states that the stopper frame is not shown, and as there are no elements names or number in the drawings that correlate to any “stopper frame” element, then the drawings necessarily and explicitly do not show the claimed element(s).
Paragraph [00131] specifically discusses plate resistors 110, however there are no elements 110 labeled in the drawings and further there appear to be no plate shaped elements shown in the drawings beyond the thick but roughly plate shaped modules 100, however utilization of two numbers for the same part shown in the drawings is an objection under 37 CFR 1.84(p)(4).
Furthermore claim 12 recites “to a direction in which plate resistors of the current-limiting resistor unit module are stacked” however there is no indication of stacking or stacking direction indicated in any of the provided drawings.
Finally, it is noted that two sets of drawings were provided with the original application dated 2021-02-16, however neither set of drawings contain the claimed elements objected to above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102468649 (herein CN 102, with reference to English translation provided via Espacenet attached).
Regarding claim 1 CN 102 discloses:
A tower-shaped support apparatus comprising: 
a plurality of main frames (e.g. vertical columns of 12, 30 drawing 1), each extending in a vertical direction upwardly of an installation face (e.g. the ground/floor one of ordinary skill wound understand is below the structure of drawing 1); 
a plurality of support frames arranged vertically (vertically arranged bars on which 30 are attached drawing 1), each support frame extending in a horizontal direction and coupled to the main frames (shown e.g. drawing 1), wherein a pair of opposing support frames are spaced from each other and are disposed at the same vertical level (as indicated by orientation of 21 drawing 1 and connection posts at each end of 21 drawing 3), and support a corresponding current-limiting resistor unit module limiting a fault current of a power system (e.g. “ground resistance unit” 21 drawing 1); and 
lower frames and upper frames respectively installed on tops and bottoms of the main frames (e.g. on 11 drawing 1), and grounded (e.g. on the surface below it).

Regarding claim 2 CN 102 discloses:
the pair of opposing support frames support a bottom of corresponding the current-limiting resistor unit module (e.g. bottom ends of 21 drawing 3 rest on horizontal pieces shown FIG.1).

Regarding claim 3 CN 102 discloses:
the support frame is made of a conductive material (e.g. inherent in 12 being held at the middle voltage via 12 described page 2 line 21 of CN102 translation).

Regarding claim 4 CN 102 discloses:
the apparatus further comprises a plurality of module coupling links (e.g. at ends of 21 shown drawing 3), wherein each link has one end coupled to the support frame using a bolt (e.g. bolts at end of 21 shown drawing 3), and the other end coupled to a corresponding current-limiting resistor unit module using a blot (e.g. two bolts on each end of 21 shown drawing 3) such that the support frame and the corresponding current-limiting resistor unit module are coupled to each other via each link (as shown at each 30 e.g. drawing 2), wherein each link has a bar shape (shown e.g. drawing 3) and is made of a conductive material (e.g. where 40 connects to 30 drawing 2).

Regarding claim 5 CN 102 discloses:
the apparatus further comprises: 
a plurality of first insulating members respectively installed between the main frames and the lower frames (13 shown e.g. drawing 1) and between the main frames and the upper frames (13 shown e.g. drawing 1) to insulate the main frames and the lower frames from each other and insulate the main frames and the upper frames from each other; and 
a plurality of busbars (e.g. 39.8KV source described in series with 20 page 2 line 36, as shown extending from 213 drawing 3) installed on the main frames to electrically connect the power system and the current-limiting resistor unit modules to each other (e.g. shown connecting adjacent 21 supported in 12 drawing 1).

Regarding claim 6 CN 102 discloses:
the busbar has one end coupled to the main frame and the other end coupled to the current-limiting resistor unit module (40 shown connecting between 12 and 21 drawing 2).

Regarding claim 7 CN 102 discloses:
the busbars are arranged on the main frames in a zig-zag manner to allow the plurality of the current-limiting resistor unit modules to be sequentially and electrically conductive (e.g. as shown between adjacent 21 drawing 1, also described in series page 2 line 16).

Regarding claim 8 CN 102 discloses:
the main frame is made of an insulating material (insulating described page 2 col 19).

Regarding claim 9 CN 102 discloses:
the apparatus further comprises a plurality of upper base frames (at least three shown e.g. drawing 1) disposed between and coupled to the first insulating members and the main frames to support the main frames (as shown e.g. drawing 1).

Regarding claim 10 CN 102 discloses:
the apparatus further comprises a plurality of second insulating members (at least two shown e.g. drawing 1) installed at the upper base frames (shown e.g. drawing 1), and extending between opposing upper base frames to insulate the opposing upper base frames from each other (as described e.g. last line of page 1).

Regarding claim 11 CN 102 discloses:
the apparatus further comprises a stopper frame (e.g. top and bottom horizontal sections of 12 drawing 1) horizontally extending between opposing main frames, and positioned at a position opposite to a position from which the current-limiting resistor unit module is inserted (e.g. front and back of 12 drawing 1), wherein the stopper frame limits horizontal movement of the current-limiting resistor unit module.

Regarding claim 12 CN 102 discloses:
the support frame extends in a direction perpendicular (e.g. left/right drawing 1) to a direction in which plate resistors of the current-limiting resistor unit module are stacked (e.g. stacking of resisters vertically above one another drawing 1), and supports the current-limiting resistor unit module (shown e.g. drawing 1).

Regarding claim 13 CN 102 discloses:
A tower-shaped support apparatus comprising: 
a plurality of main frames (e.g. vertical columns of 12, 30 drawing 1), each extending in a vertical direction upwardly of an installation face (e.g. the ground/floor one of ordinary skill wound understand is below the structure of drawing 1);
a plurality of support frames arranged vertically (vertically arranged bars on which 30 are attached drawing 1), each support frame extending in a horizontal direction and coupled to the main frames (shown e.g. drawing 1), wherein a pair of opposing support frames are spaced from each other and are disposed at the same vertical level (as indicated by orientation of 21 drawing 1 and connection posts at each end of 21 drawing 3), and support a corresponding current-limiting resistor unit module limiting a fault current of a power system (e.g. “ground resistance unit” 21 drawing 1); 
lower frames and upper frames respectively installed on tops and bottoms of the main frames (e.g. on 11 drawing 1), and grounded (e.g. on the surface below it); 
a plurality of first insulating members respectively installed between the main frames and the lower frames (13 shown e.g. drawing 1) and between the main frames and the upper frames (13 shown e.g. drawing 1) to insulate the main frames and the lower frames from each other and insulate the main frames and the upper frames from each other; and 
a plurality of busbars (e.g. 39.8KV source described in series with 20 page 2 line 36, as shown extending from 213 drawing 3) installed on the main frames to electrically connect the power system and the current-limiting resistor unit modules to each other (e.g. shown connecting adjacent 21 supported in 12 drawing 1).

Regarding claim 14 CN 102 discloses:
the apparatus further comprises a plurality of module coupling links (e.g. at ends of 21 shown drawing 3), wherein each link has one end coupled to the support frame using a bolt (e.g. bolts at end of 21 shown drawing 3), and the other end coupled to a corresponding current-limiting resistor unit module using a blot (e.g. two bolts on each end of 21 shown drawing 3) such that the support frame and the corresponding current-limiting resistor unit module are coupled to each other via each link (as shown at each 30 e.g. drawing 2), wherein each link has a bar shape (shown e.g. drawing 3) and is made of a conductive material (e.g. where 40 connects to 30 drawing 2).

Regarding claim 15 CN 102 discloses:
the busbar has one end coupled to the main frame and the other end coupled to the current-limiting resistor unit module (40 shown connecting between 12 and 21 drawing 2).

Regarding claim 16 CN 102 discloses:
the apparatus further comprises a plurality of upper base frames (at least three shown e.g. drawing 1) disposed between and coupled to the first insulating members and the main frames to support the main frames (as shown e.g. drawing 1).

Regarding claim 17 CN 102 discloses:
the apparatus further comprises a plurality of second insulating members (at least two shown e.g. drawing 1) installed at the upper base frames (shown e.g. drawing 1), and extending between opposing upper base frames to insulate the opposing upper base frames from each other (as described e.g. last line of page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar electrical housing structures as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                       

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841